Citation Nr: 1744430	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-39 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left foot disability, to include left fifth ray amputation, or as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Candace Shiver, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1981.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for amputation, left fifth ray.     

In his October 2011 claim, the Veteran claimed a left foot injury.  Subsequent medical records showed an amputation of his left fifth ray.  See October 25, 2011 operative report.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In August 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left foot disability, to include left fifth ray amputation, was caused or aggravated by his service-connected right leg amputation below the knee.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for a left foot disability are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
 
The first element under Wallin is met.  In October 2011, the Veteran lacerated his left little toe which developed a fulminant infection due to continued immunosuppressive therapy.  He underwent left fifth ray amputation four days later.  See August 2012 VA examination.  Therefore, the Veteran has a current disability.

The second element under Wallin is also met.  The Veteran was service-connected for a litany of diseases at the time of amputation.  In relevant part, he was granted service connection for residuals of diabetic foot ulcer, right lower extremity, osteomyelitis, right lower extremity, amputation, below the right knee (as a residual of the ulcer and osteomyelitis), and instability of the left knee.  As to the right leg service-connected disabilities, the Veteran was granted service connection under 38 C.F.R. § 1151, effective September 28, 2009.

In this case, the Board would be remiss if it did not discuss the factual circumstances that led to the Veteran's right leg amputation below the knee.  In March 2010, over a year before the Veteran's right leg was amputated, a VA medical professional opined that the Veteran's right foot infection after enucleation of removal of his right foot callus was a complication of having not been placed on antibiotics or being followed up in a timely manner.  See March 2010 VA opinion.  Further, the medical professional explained that the Veteran was at significant risk of infection due to his advance microvascular disease form diabetes and his immunosuppression.  Id.  Over a year later, the Veteran had his right leg amputated below the knee.  See August 2011 operative report.     

As such, the crux of this case hinges on whether there is an etiological relationship between the Veteran's left foot disability and his service-connected disabilities.  The Veteran was afforded a Board hearing in August 2017 to address this question.  Around two months after his right leg amputation, the Veteran lost his balance and struck his left fifth toe on his nightstand.  See August 2017 Board hearing.  The Veteran asserts that he fell because he had not been trained on how to use his new leg.  Id.  Contemporaneous records corroborate his account.  Specifically, a few days after the left fifth ray amputation, the Veteran said "I recently injured my left foot due to getting use to the new prosthetic" and the adjustment he had to make because of his "new way of ambulating."  See November 2011 Veteran statement.  Around that time, his wife wrote VA saying that the Veteran "recently got prosthetics and is having some problems with his gait."  See October 2011 wife statement.  An early October 2011 medical record indicated that the Veteran's stump "had not quite healed" so the Veteran was no ready yet for prosthesis.  See October 2011 VA treatment record.  Further, when the Veteran went to the emergency room in late October 2011, he stated that on October 21, 2011, he "inadvertently stubbed his fifth digit of [his left] foot at night on a night stand."  See October 2011 emergency room record.  

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for a left foot disability on a secondary basis.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran gave consistent statements to medical providers in October and November 2011 and at the August 2017 Board hearing regarding why he fell; thus, the Board finds these statements credible.  As the Veteran's left fifth ray injury occurred around two months after his right leg was amputated below the knee, and the Veteran lost his balance because of unfamiliarity with his prosthetic, the Board finds a nexus between the Veteran's current left foot disability and his service-connected right leg amputation below the knee.  Therefore, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left foot disability, to include left fifth ray amputation, is granted, subject to the laws and regulations governing the awards of monetary benefits.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


